OF      TEXAS

                          AUWTIN.       TExAI3 mswla



                                    January 22, 1975


The Honorable Joe Reswcber                         Opinion No. H-     503
County Attorney
?Iarrim County Courthouee                          Re: County Clerk’n acceptance
Houston, Texae 77002                               of waiver of certain marriage
                                                   licenee requirement0 under
                                                   the Family Code, as amended.

Dear Mr.      Reeweber:

        You have requented our opinion ar to whether or not “the County
Clerk [in] obligated or permitted to accept a court ordered waiver of
the furnishing of the information concerning age, identification of the
applicant or identification of the parent required on the marriage license
applicatiofi. 1’

        Prior to January 1, 1974, eection 1.05 of the Family Code read
as followr:

                      Any information pertaining to an applicant,
                  other than the applicant’r name, may be omitted
                  from the application, and any formality required
                  by Subchapters A, B, and D of thie chapter may be
                  waived on the county judge!0 written order, issued
                  for good cause ehown, and eubmitted to the county
                  clerk at the time the application ie made.

        As rewritten, eection 1.05 omits entirely thin provision regarding
waiver.   Furthermore,   rection 1.07 specifically prohibits the iseuance of
8 licenee unless certain conditions are fulfilled:

                       (a) The county clerk may not issue a license
                  to the applicant if:




                                       p. 2271
The Honorable Joe Resweber      page 2 (H-503)




                   (1) either applicant fails to provide informatim
               as required by Sections 1.02 and 1.05 of the code;
               [and1

                   (2) either applicant fails to submit proof of age
               and identity: . . . .

Both of these conditions were ‘ins’erfed for the first time in the amended
code that took effect on January 1, 1974.

        Finally, a reference in former section 1.02 to the county judge’s
waiver order, requiring an applicant to submit the order “if applicable, ”
was deleted from section 1.02 of the amended code. This deletion would
seem to indicate ‘that the Legislature did not contemplate the continued
existence of such an order.

        It would appear, therefore, that on three .separate’.occasions in
the amended Family Code, the,Legislature expresses its intention to
abrogate the waiver provision of former section 1.05.      As a result,
the County Clerk is neither obligated nor even permitted to accept a
court-oidered waiver of the furnishing of the information concerning
age, identification of the applicant or identification of the parent
required on. the marriage license application.     Compare Attorney
General Opinion H-216 (1974) which discueaes waiver of age require-
ments by a district court.

                              SUMMARY

                   A County Clerk is neither obligated nor
               permitted to accept a court ordered waiver
               Of the furnishing of the information concern-
               ing age,. identification of the applicant .or
               identification of the parent required on. the
               marriage license application.

                                                       ours   very   truly,
                                                                              <


                                            Jiizdifs      . ti1
                                                  Attorney General of Texas
                                       I/
                                . p. 2272
                              .   f
:,                .
      \
                          *

:~        .           .
‘I
 .f           1


                                  The Honorable Joe Reeweber   page 3    (H-503)




                                  APPROVED:




                                  DAVID M. KENDALL,    First Asdistant




                                  Opinion Committee




                                                                  p. 2273